DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/23/2020.  Claims 1-6 and 8-15 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 

Claim Rejections - 35 USC § 112
 § 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 6, the recitation of “...wherein the transport path comprises at least one channel extending between the evaporation element and the desiccant,” when read with the limitations of claim 1 is not described in the specification such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, amended claim 1 now appears to be drawn to the embodiment shown in fig 1.  Thus, dependent claim 6 which appears to be drawn to the embodiment shown in fig 2 creates a new undisclosed embodiment.  More specifically, Applicant has not disclosed where embodiment 1 and embodiment 2 are usable together and a claim that attempts to create such a combination is new matter.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, the recitation of “...wherein the cooling surface and the latent heat accumulator are separated by a thermal insulation,” renders the claim unclear in light of the recitation of “...a thermal insulation” in claim 1 where it is unclear if the “thermal insulation” of claim 4 is different insulation or the same insulation of claim 1.  For examination purposes, the limitation has been interpreted as - - wherein the cooling surface and the latent heat accumulator are separated by a second thermal insulation - - for clarity.

Regarding Claim 6, the recitation of “...wherein the transport path comprises at least one channel extending between the evaporation element and the desiccant,” renders the claim unclear in light of the 112 1st rejection above.  Additionally, the limitation fails to further limit the transport path structure because the claimed structures appear to separate and/or distinct.  Please amend for clarity.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 10, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) in view of Smith et al. (US2013/0152612).

Regarding Claim 1, Maier-Laxhuber teaches a transport container for transporting temperature-sensitive transport goods [0025; 0029; 0031; fig 1] comprising a chamber [4] for receiving the transport goods [0031]; a casing [at least the assembly of wall1, material 2, evaporator 8] enclosing the chamber [0031] and at least one cooling element for temperature control of the chamber, the cooling element comprising:
an evaporation element [8] with a cooling surface [at least the surface of element 8; 0031]; 
a desiccant [11] for receiving coolant evaporated in the evaporation element [0031; 0037], 
a transport path [20] for transporting the evaporated coolant to the desiccant [0033; 0034], 
wherein the transport container further comprises a latent heat accumulator [2] that communicates with the chamber [4] for heat exchange [0032; 0037], 
wherein the evaporation element [8] and the desiccant [11] are separated by a thermal insulation [20; 0033; 0034; fig 1], and wherein the thermal insulation [20] between the evaporation element [8] and the desiccant [11] comprises an insulating layer [3] that is permeable to vapour diffusion, which forms the transport path [0033; 0034; fig 1; where coolant is evaporated through opening 21 into space 20/3 and where the coolant permeates through grid 18 into desiccant 11].
Maier-Laxhuber does not explicitly teach a reservoir for the coolant that is fluidly connectable with the evaporation element.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have a reservoir for the coolant that is fluidly connectable with the evaporation element in view of the teachings of Smith in order to serve as a coolant supply and/or coolant storage for the system.

Regarding Claim 2, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling surface [at least the surface of element 8] communicates with the latent heat accumulator [2] for heat exchange and the latent heat accumulator communicates with the chamber [4] for heat exchange [0031; 0037].

Regarding Claim 3, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] is arranged between the cooling surface [at least the surface of element 8] and the chamber [4; 0031; 0037; fig 1].

Regarding Claim 5, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling element [8] is sealed against the environment in a vapor diffusion tight manner [0031; 0034].


Regarding Claim 6, as best understood, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Smith teaches where a transport path comprises at least one channel [105] extending between the evaporation element [102] and a desiccant [106; 0061; 0062; fig 2].

Regarding Claims 10 and 15, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] surrounds the chamber [4] on all sides [0032].

Regarding Claim 11, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling surface of the evaporation element [8] surrounds the chamber [4] on all sides [0031].

Regarding Claim 12, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] and the evaporation element [8] each form a layer of the casing of the transport container [0031; 0032; fig 1].

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) and Smith et al. (US2013/0152612) as applied to claim 1 above, and further in view of Lin et al. (US2012/0097216).

Regarding Claims 4 and 14, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the cooling surface and the latent heat accumulator are separated by a thermal insulation.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the cooling surface and the latent heat accumulator are separated by a thermal insulation in view of the teachings of Lin in order to control the rate of heat transfer between the cooling surface and the heat accumulator.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) and Smith et al. (US2013/0152612) as applied to claim 1 above, and further in view of Fink et al. (US2010/0024439).

Regarding Claim 8, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the latent heat accumulator has a phase transition temperature of 3-10 C.
However, Fink teaches a cooling device having a latent heat accumulator [4; 0016] having where the latent heat accumulator [4] has a phase transition temperature of 3-10 C [0018]. where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. assures that a target temperature between 3-10 C can be achieved and thereby make the system more efficient.
.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) and Smith et al. (US2013/0152612) as applied to claim 1 above, and further in view of Terai et al. (JPS58151954A).

Regarding Claims 9 and 13, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the evaporation element comprises a textile which contains the coolant.
However, Terai teaches a solar heat exchanger [fig 1] having where an evaporation element [at least heat exchanger 30 of casing 12] comprises a textile which contains the coolant [page 2, L1-12; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a structure that adsorbs water and aids the cooling operation and thereby make the system more efficient [Abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the cooling element comprises a where the evaporation element .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 4, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763